Citation Nr: 1609863	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  13-24 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bacterial infection on the bilateral feet.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel

INTRODUCTION

The Veteran served on active duty from December 1976 to December 1980 and additional unverified periods of service in the Naval Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge in November 2015.  A transcript of the hearing has been associated with the record.  At the hearing, the Veterans Law Judge agreed to hold the record open for 30 days following the hearing in order to allow the Veteran to submit additional evidence. The Veteran submitted additional evidence in late November 2015, for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2015). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As an initial matter, the Board finds that a remand is necessary in order to obtain outstanding records.  In this regard, where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  At his hearing, the Veteran indicated that he had undergone a VA audiogram in August or September 2015.  While a May 2015 VA audiology note is of record and was obtained at the time of the November 2015 Board hearing, it is unclear whether there are additional VA treatment records referable to the Veteran's bilateral hearing loss available, to include potentially another audiogram conducted in August or September 2015.  In this regard, the May 2015 record that the Veteran requested a reevaluation in six months.  Furthermore, with regard to the Veteran's bilateral foot disorder, VA treatment records submitted by the Veteran reflect ongoing treatment for such condition.  Therefore, on remand, the Veteran's complete VA medical records reflecting treatment for his hearing loss and bilateral bacterial infection of the bilateral feet should be obtained and added to the record.  

Additionally, as relevant to the Veteran's skin disorder of the bilateral feet, he testified that he had received treatment from a private doctor years previously, but could not recall the year and indicated that the physician had retired.  VA treatment records dated in January 2013 indicated that the Veteran was being treated locally, but he was unable to provide any details.  However, a February 2014 record indicates that the Veteran had been seen at the Ankle and Foot Institute.  Consequently, while on remand, the Veteran should be provided an opportunity to identify any private treatment provider who treated him for his claimed disabilities and, thereafter, all identified records should be obtained.

The Veteran has reported that had additional periods of service in the Reserves from 1981 to 1985.  The Veteran's service personnel records reflecting his service in the Reserves are not of record, nor are any service treatment records referable to such service.  On remand, these should be obtained and added to the Veteran's electronic claims file. 

In this regard, active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty. 38 U.S.C.A. 
§ 101(21) and (24) (West 2014); 38 C.F.R. § 3.6(a) (2015). ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any state. 38 U.S.C.A. § 101(21), (22) (West 2014); 38 C.F.R. § 3.6(c)(1) (2015). Active military, naval, or air service also includes any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty, or from an acute myocardial infarction, cardiac arrest, or a cerebrovascular accident occurring during such training. 38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2015). INACDUTRA means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state. 38 U.S.C.A. § 101(23) (West 2014); 38 C.F.R. § 3.6(d) (2015).

The Veteran has asserted that he has bilateral hearing loss as a result of noise in-service exposure, to include during his active duty service as well as his service in the Reserves.  At his hearing, he contended that he worked on a flight line while in service and was routinely exposed to noise from jet engines, at times with no hearing protection.  The Veteran's service personnel records reflect that he was assigned to the Air Operations Maintenance Division, performing scheduled and unscheduled maintenance on assigned and transient aircraft.  This duty assignment is shown to involve a "Highly Probable" exposure to hazardous noise; thus, the Veteran's in-service noise exposure is conceded.  See Department of Defense Duty MOS Noise Exposure Listing.

As the Veteran is alleging that his hearing loss was due to acoustic trauma, the distinction between whether the Veteran had ACDUTRA or INACDUTRA during his National Guard service is not crucial in this case because the regulations provide for service connection for an injury (i.e., acoustic trauma) incurred during either type of duty training. See 38 U.S.C.A. §§ 101(21), (22), (24); 38 C.F.R. §§ 3.6(a), (c)(1).

The Veteran was provided with a VA audiological examination in December 2011.  He reported noise exposure working on the airfield servicing aircraft and jet engines and aircraft noise and denied any civilian occupational or recreational noise exposure.  However, at the time of this examination, the Veteran did not have a hearing loss pursuant to VA regulations. See 38 C.F.R. § 3.385.  Similarly, while a May 2015 audiology record also indicates that an evaluation revealed completely normal hearing in both ears, such also indicated that the Veteran requested a reevaluation in six months.

At his hearing, the Veteran testified that recent audiometric testing through the VA reflected a hearing loss pursuant to VA regulations.  In addition, a January 2013 VA medical record shows the Veteran's report that his ears bothered him from time to time, that he could not stand loud noises, and that he needed to cover his ears, raising the possibility that the Veteran has a hearing sensitivity due to noise exposure. 

As such, the Board finds that the Veteran should be afforded another VA audiological examination to determine whether he has a current hearing loss pursuant to the provisions of 38 C.F.R. § 3.385 and, if so, whether this hearing loss is related to noise exposure during active duty or his periods of service in the Reserves.  In addition, the examiner should address whether he has another, related ear disorder manifested by sensitivity to loud noises that is related to service.  If sensorineural hearing loss is diagnosed, the examiner should opine as to whether it manifested to a compensable degree within a one year following discharge from active duty service in December 1980. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran has also contended that he has a bilateral bacterial infection of the bilateral feet.  At his hearing, he reported that he has had the same symptoms of itching and sweating in his feet since his period of active duty when he was stationed in Pensacola, Florida.  In this regard, his service treatment records reflect that he was stationed there, as well as Guantanamo Bay.  However, while such reflect skin complaints referable to his groin and right arm, they are negative for any complaints, treatment, or diagnoses referable to the feet.  Even so, in light of his service in Florida and Guantanamo Bay, the Board finds that his exposure to a warm and moist climate is consistent with such service.  Additionally, January 2013, September 2014, and April 2015 VA medical records show that the Veteran reported bilateral foot pain for 30 years, since he left Guantanamo Bay.  The VA provider noted a rash and indicated that was probably a yeast infection from the warm climate.  The rash would clear up and subsequently return.  Prior VA treatment records reflect a diagnosis of tinea pedis.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  Id.

The Board finds that the Veteran has met the criteria for a VA examination to determine whether he has a current skin disorder on his feet that began during, or is etiologically related to, his military service.

When there is a history of remission and recurrence of a condition, VA's duty to assist encompasses the obligation to evaluate a condition during an active, rather than inactive, phase. See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (concluding that examination during a remission phase did not accurately reflect the elements of a disability that caused the Veteran to miss three to four months of work at a time); but cf. Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (holding that a condition that became inflamed approximately twice a year for a few days did not require examination during a flare-up).

As such, the examination should be scheduled during an episode of flare-up of the rash if possible. In this regard, as noted in Ardison, skin disorders are frequently subject to remission and recurrence.  Id. Therefore, the lack of symptoms at the time of a VA examination does not preclude service connection. If an examination cannot be scheduled during a period of flare-up, the VA examiner should offer an opinion as to whether the Veteran has a recurrent chronic skin disorder on his feet, to include a bacterial infection, as well as the most likely diagnosis for such condition. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include any records from the Ankle and Foot Institute, and the Philadelphia, Pennsylvania, VA Medical Center dated from January 2013 to the present, to specifically include any audiological records from August 2015 and/or September 2015.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Contact any appropriate source, to include the National Personnel Records Center, the Department of the Navy, and/or the Veteran's Naval Reserves unit, to verify the Veteran's periods of ACDUTRA and INACDUTRA from his period of Reserve service from 1981 to 1985, and obtain any outstanding treatment and personnel records. In making these requests, use the Veteran's complete name, as listed on his Form DD 214. Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities. All attempts to procure these records should be documented in the file. If the records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified in accordance with the regulatory provisions of 38 C.F.R. § 3.159 as to any unsuccessful efforts to obtain evidence and provided an opportunity to obtain and submit those records for VA review.

3.  Schedule the Veteran for a VA examination with a licensed audiologist in order to determine the current nature and etiology of his claimed bilateral hearing loss and whether the Veteran has another hearing disorder including sensitivity to noise.  All indicated tests and studies should be conducted.  The record and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.
 
The audiologist should first determine whether the Veteran has a hearing loss pursuant to VA regulations (38 C.F.R. § 3.385) or a disability manifested by sensitivity to noise.  

If the Veteran has a hearing loss or disability manifested by sensitivity to noise, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that such disorder was caused by or is etiologically related to his established in-service noise exposure.  In this regard, the examiner should consider his service in the Air Operations Maintenance Division, performing scheduled and unscheduled maintenance on assigned and transient aircraft.  This duty assignment is shown to involve a 'Highly Probable' exposure to hazardous noise in the Department of Defense Duty MOS Noise Exposure Listing. 

If sensorineural hearing loss is diagnosed, the examiner should opine as to whether it manifested within one year of discharge from active duty in December 1980 and, if so, provide a description of the manifestations.   
 
In offering an opinion, the VA opinion provider must acknowledge that the Veteran is competent to report the onset and continuity of symptomology since service. 

The examiner must provide reasons for each opinion. 

4.  Schedule the Veteran for a VA examination to determine the etiology of a bacterial infection of his bilateral feet.  All indicated tests and studies should be conducted.  The record and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

To the extent possible, the examination should be scheduled during an active phase of the Veteran's bilateral bacterial infection of his feet.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bacterial infection of his bilateral feet was caused by or is etiologically related to any incident of his military service, to include his service in Florida and Guantanamo Bay where he was exposed to a warm and moist climate.

The examiner must address the Veteran's reports of ongoing symptoms since service in Florida, and the VA medical record reflecting an examiner's observation that the Veteran's rash was probably a yeast infection from the warm climate.

In offering an opinion, the VA opinion provider must acknowledge that the Veteran is competent to report the onset and continuity of symptomology since service. 

The absence of evidence of treatment for bilateral bacterial infection of his feet in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




